Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Per the Request for Continued Examination filed 4 October 2021, the Amendment filed 23 September 2021 has been entered. Claims 1-23 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 23 July 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No convex shape of an annular inner surface of the outer cutting member is shown in the drawings, and no curved shape of the cutting element is shown in the drawings.  Therefore, the annular inner surface of the outer cutting member having a convex shape and the first cutting edge having a curved shape matching the convex shape as required by claims 20, 21, and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at lines 17-18 recites, “the outer wall and the inner wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the inner wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the inner wall. 
Claim 1 at line 22 recites, “the outer wall and the first side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the first side wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the first side wall. 
Claim 1 at lines 23-24 recites, “the outer wall and the second side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the second side wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the second side wall. 
Claim 3 at lines 1-4 recites, “the outer wall and the inner wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section
Claim 9 at line 7 recites, “a single planar chamfer”. This recitation should recite, e.g., -- a third single planar chamfer – since two single planar chamfers are already introduced in claim 1. Alternatively to the name ‘third’, the examiner suggests – a cutting section single planar chamfer –.
Claim 13 at lines 18-19 recites, “the outer wall and the inner wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the inner wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the inner wall. 
Claim 13 at line 23 recites, “the outer wall and the first side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the first side wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the first side wall. 
Claim 13 at lines 24-25 recites, “the outer wall and the second side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the second side wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the second side wall. 
Claim 14 at lines 17-18 recites, “the outer wall and the inner wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the inner wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the inner wall. 
Claim 14 at line 22 recites, “the outer wall and the first side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section
Claim 14 at lines 23-24 recites, “the outer wall and the second side wall of the non-cutting section”. This recitation should read – the outer wall of the non-cutting section and the second side wall of the non-cutting section – to avoid any possibility of interpreting “of the non-cutting section” as applying only to the second side wall. 
In claim 14, at least two of “a length” and at least two of “an edge” are introduced (see line 31 and lines 36-37). These two ‘lengths’ and these two ‘edges’ should be provided with different names. Such as a ‘first length’ and a ‘first edge’, along with a ‘second length’ and a ‘second edge’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it is unclear what structures are required by the claim. The preamble of the claim recites, “A method of manufacturing an outer cutting member of a cutting mechanism, the cutting mechanism comprising:”. Does the claim require only the manufacturing of the outer cutting member, or does the claim require the cutting mechanism (of which the outer cutting member is a component)? The initial phrasing of the preamble suggests that the claim is directed only to the method of manufacturing the outer cutting member. However, the phrase “the cutting mechanism 
Claim 14 at lines 32-35 recites that the second single planar chamfer is formed “along the length of the edge between the inner wall of the non-cutting section of the dividing element and the second side wall of the non-cutting section of the dividing element”. There appears to be a lack of antecedent basis for “the length” and “the edge” in this recitation. It is true that claim 14 introduces “a length” and “an edge” at line 31; however, the length and the edge of line 31 are between the inner wall and the first side wall. Thus, the recitation of “the length” and “the edge” at lines 32-35 is indefinite because it is unclear whether the same length and the same edge are being referred to. Does the Applicant intend to require that the same edge is between the inner wall and the first side wall and is also between the inner edge and the second side wall, or are there two different edges? 
Claim 23 recites, “a first die”. This recitation is indefinite because claim 14, upon which claim 23 depends, already introduces “a first die”. It is unclear whether double inclusion of a first die is intended by claim 23. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/147520 A1 to Koninklijke Philips (hereinafter “KP”) in view of US Pat. No. 7,356,929 B2 to Nakano. 
Regarding claim 1, KP discloses a cutting mechanism 3 for a hair cutting apparatus 1 (see Fig. 1 and page 5, lines 30-32), comprising: 
an outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of the cutting mechanism 3 (see page 6, lines 9-11; relative to Fig. 2, the ‘cutting region’ is an annular region with dimension L2); 
wherein adjacent openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) having a cutting section (defining wall portions 13 and 14; see the cross section of the cutting section in Figs. 5A and 5B) and a non-cutting section (defining wall portions 15, 16, 17, 18, 19, and 20; see the cross section of the non-cutting section in Figs. 4A and 4B), 
wherein the cutting section lies within the cutting region (see Fig. 3), the cutting section having an inner wall 22 facing the inner cutting member 5 and a side wall 31 which meets the inner wall 22 to form a second cutting edge (at sharp angle A shown in Fig. 5A) that is arranged to cooperate with the first cutting edge 11 of a cutting element 10 of the plurality of cutting elements 10 (see Figs. 3 and 5A), and 
wherein the non-cutting section is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section is not in the path of cutting edge 11), the non-cutting section having an inner wall 22 facing the inner cutting member 5, an outer wall 21 opposite the inner wall 22 of the non-cutting section (see Fig. 4A), a first side wall 57 and a second side wall 57 opposite the first side wall (the 
wherein, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 7), a first curved edge 25 is provided between the outer wall 21 and the first side wall 57 of the non-cutting section (see page 8, lines 30-32; see also Fig. 4A noting that per page 8, lines 27-29 the only difference between the embodiment of Fig. 4A and that of Fig. 7 is the shape of the second wall portion, such that the curved edges 25 at the ends of the outer wall 21 as shown in Fig. 4A are also included in the embodiment of Fig. 7), a second curved edge is provided between the outer wall 21 and the second side wall 57 of the non-cutting section (see page 8, lines 30-32; see also Fig. 4A noting that per page 8, lines 27-29 the only difference between the embodiment of Fig. 4A and that of Fig. 7 is the shape of the 
Regarding claim 3, KP discloses that the outer wall 21 and the inner wall 22 of the non-cutting section are parallel to the local movement direction P (see Fig. 4A). 
Regarding claim 8, KP discloses that the inner cutting member 5 is rotatable about a rotational axis 6 with respect to the outer cutting member 4 so as to perform the cutting operation within the cutting region of the cutting mechanism 3 (see Fig. 2 and page 5, liens 32-33).  
Regarding claim 9, KP discloses that the side wall 13 of the cutting section meets the inner wall 22 of the cutting section to form the second cutting edge (at angle A; see Fig. 5A), and wherein the cutting section comprises a further side wall 57 which is perpendicular to the inner wall 22 of the cutting section (see Fig. 7 and page 9, lines 3-4), and wherein, seen in a further cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the cutting section and extending parallel to the local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a view corresponding to Fig. 7), the cutting section includes a planar chamfer (including segments 55 and 56) between the inner wall 22 of the cutting section and the further side wall 57 of the cutting section (see Fig. 7 and page 9, lines 3-4).  
claim 10, KP discloses that at least a portion of the non-cutting section is positioned radially outwards or radially inwards of the cutting region with respect to the rotational axis 6 (see Figs. 2 and 3; one portion 17 or 18 is radially outward and the other portion 17 or 18 is radially inwards).  
Regarding claim 11, KP discloses that the planar chamfer forms an internal angle B with the first side wall 57 of the non-cutting section of between 120 degrees and 160 degrees (KP explicitly teaches an angle of 150 degrees per page 9, lines 3-4; alternatively, see also the discussion of the modification of KP below explaining a motivation to experiment with the chamfer geometry).  
Regarding claim 13, KP discloses a hair cutting apparatus 1 having at least one cutting mechanism 3 (see Fig. 1 and page 5, lines 30-32) and a housing 2 supporting the at least one cutting mechanism 3 (see Fig. 1), the at least one cutting mechanism 3 comprising:
an outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of the cutting mechanism 3 (see page 6, lines 9-11; relative to Fig. 2, the ‘cutting region’ is an annular region with dimension L2); 
wherein adjacent openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) having a cutting section (defining wall portions 13 and 14; see the cross section of the cutting section in Figs. 5A and 5B) and a non-cutting section (defining wall portions 15, 16, 17, 18, 19, and 20; see the cross section of the non-cutting section in Figs. 4A and 4B), 
wherein the cutting section lies within the cutting region (see Fig. 3), the cutting section having an inner wall 22 facing the inner cutting member 5 and a side wall 31 which meets the inner wall 22 to form a second cutting edge (at sharp angle A shown in Fig. 5A) that is arranged to cooperate with the 
wherein the non-cutting section is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section is not in the path of cutting edge 11), the non-cutting section having an inner wall 22 facing the inner cutting member 5, an outer wall 21 opposite the inner wall 22 of the non-cutting section (see Fig. 4A), a first side wall 57 and a second side wall 57 opposite the first side wall (the sides wall being opposite one another is evident from Fig. 4A; note that this rejection relies on the embodiment of wall portion 54 shown in Fig. 7 being provided as the side walls for the non-cutting section, which wall portion 54 includes the side wall 57; page 9 at lines 9-10 discloses that the wall portion 54 can be provided at the non-cutting sections; see also page 8, lines 25-29, describing that “second wall portions” 15-20, which are non-cutting section wall portions as can be seen in Fig. 3, can be provided with the geometry of the wall portion 54 shown in Fig. 7, and thus KP discloses that the shape of wall portion 54 in Fig. 7 can define defines the shape of the side walls of the non-cutting section), the first side wall 57 and the second side wall 57 being perpendicular to the outer wall 21 and the inner wall 22 of the non-cutting section (page 9, lines 3-4 describes that side wall 57 and inner wall 22 of wall portion 54 are perpendicular, and Fig. 4A shows the outer and inner walls 21 and 22 as being parallel to one another, see also page 7, lines 1-2 describing the walls 21 and 22 as parallel; per page 8, lines 27-29, the embodiment of Fig. 7 only differs from the embodiment of Figs. 4A by the shape of the “second wall portions” such that Fig. 4A and page 7, lines 1-2 can be relied upon for teaching the walls 21 and 22 being parallel), and 
wherein, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 7), a first curved edge 25 is provided between the outer wall 21 and the first side wall 57 of the non-
KP discloses a chamfer that includes two planar chamfers (see Fig. 7, the planar chamfers including segments 55 and 56). As a result, KP fails to disclose that the first and second planar chamfers are single planar chamfers as required by claims 1 and 13, and that the planar chamfer of the cutting section is a single planar chamfer as required by claim 9. Note, however, that KP suggests that the particular shape of the chamfer defined by the ‘second wall portions’ as shown in Fig. 7 is not critical because KP suggests multiple chamfer shapes. First, KP teaches that the chamfers between the side walls and the inner wall of the non-cutting sections can be round as shown in Figs. 4A and 4B, can include two planar sections 55 and 56 as shown in Fig.7, or can include more than two planar sections as described at page 9, lines 21-22. Second, KP teaches that the chamfer between the side wall and the inner wall of the cutting section can be round with as shown in Fig. 5B, can be round with a larger radius 
Nakano teaches an outer cutting member (shown in Figs. 3-5) having a dividing element 32b that separates adjacent hair-entry openings 30a/30b (see Figs. 4 and 5), where the dividing element 32b includes a chamfer (see chamfer 50b in Fig. 5) at an inner non-cutting edge (edge 50A is the cutting edge) that is a single planar chamfer (see Fig. 5). 
Therefore, in view of the KP’s suggestion that the shapes of the chamfers between the side walls and the inner wall of the non-cutting section and that the shape of the chamfer between non-cutting side wall and the inner wall of the cutting section are not critical (as evidenced by KP’s disclosure of multiple different chamfer shapes as discussed above), and further in view of Nakano’s teaching that a chamfer on a non-cutting edge of a dividing element of an outer cutting member can be a single planar chamfer, it would have been obvious to one of ordinary skill in the art to provide the chamfers between the side walls and the inner wall of the non-cutting section and the chamfer between non-cutting side wall and the inner wall of the cutting section of KP’s dividing elements with single planar chamfers in place of the two plane chamfers. This modification is obvious because KP suggests that the shape of the chamfer is not critical, such that the particular shape of the chamfer appears to be a design choice, and because Nakano teaches a single planar chamfer that suggests the viability of this chamfer shape to one of ordinary skill in the art.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Further, in the present case, there is presently no evidence of unexpected results that comes from a chamfer being a single plane as claimed vs. a rounded chamfer or a dual plane chamfer as disclosed by KP. Indeed, KP already acknowledges the benefit of reducing snagging and pulling of hairs by providing the inner non-cutting edges with a chamfered profile (see, e.g., page 1 at lines 26-28 and page 2 at lines 11-13). 
. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 2, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4), and wherein the first single planar chamfer forms an internal angle with the first side wall 57 of the non-cutting section and the second single planar chamfer forms an internal angle with the second side wall 57 of the non-cutting section (see the discussion of claim 1 above, where the dual planar chamfers as shown in Fig. 7 of KP are modified to be single planar chamfers).
KP, as modified, discloses that the distance between the walls is 0.08 and 0.20 mm, rather than between 0.21 and 0.3 mm as required by claim 2. Additionally, KP as modified fails to explicitly disclose claim 2.
First regarding the distance between the inner and outer walls of the non-cutting section, KP teaches that this distance is a result effective variable. More particularly, KP teaches that this distance should be determined based on the market for which the cutting mechanism is intended, and KP suggests that increasing this distance reduces the likelihood of ingrown hairs (see page 2, line 28 to page 3, line 4). Therefore, because KP teaches that the distance between the inner and outer walls should be determined based on the market for which the cutting mechanism is intended and should be provided sufficiently thick to reduce the likelihood of ingrown hairs, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the distance to be between 0.21 mm and 0.3 mm because discovering an optimum distance would have been a mere design consideration based on the preferences of the particular market for which the cutting mechanism is intended, with the aim of providing a sufficiently large distance to avoid ingrown hairs.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Not only is this distance obvious under a result effective variable analysis, but per MPEP 2144.05(I), “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Thus, a prima facie case of obviousness exists in the present case because the claimed range of between 0.21 mm and 0.3 mm is close to the disclosed range of 0.08 mm to 0.20 mm – the two ranges boarder each other. Moreover, the claimed range does not appear to have any criticality because the Applicant actually disclosed a broader range of 0.05 mm to 0.5 mm (see the present disclosure at page 4, lines 10-12), with no evidence of any advantage of the more narrowly 
Second regarding the internal angles between the single planar chamfers and the side walls, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall (see page 2, lines 8-13 and lines 28-32), it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the geometry of the chamfer, including its angle relative to the side wall, because discovering an optimum chamfer geometry would have been a mere design consideration based on achieving an optimal transition between the inner and side walls. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that KP suggests the chamfer geometry is not critical.  It has been held that discovering an optimum value of a result effective variable, here a geometry of a chamfer that includes an internal angle of the chamfer relative to side wall, involves only routine skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to select each side wall chamfer to have an internal angle of the chamfer with the side wall to be between 120 and 149 degrees. This modification merely achieves an optimal gradual transition as is already disclosed by KP. Moreover, the claimed range does not appear to have any criticality, since the Applicant disclosed a broader range (see page 5, lines 23-25) with no evidence of any advantage of the more narrowly claimed range vis-à-vis the more broadly disclosed range.
Claims 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 4, KP, as modified, discloses that at least one of the first single planar chamfer and the second single planar chamfer is formed over a height of less than 100% of a distance between the inner wall of the non-cutting section and the outer wall of the non-cutting section of the dividing element 9 (see Fig. 7 of KP, where the chamfer has a height less than the distance between the inner 
Regarding claim 5, KP, as modified, discloses that each of the first and second single planar chamfers has some height (see Fig. 7 of KP and the modification of KP above). 
Regarding claim 7, KP, as modified, discloses that the distance T between the inner wall 22 of the non-cutting section and the outer surface wall 21 of the non-cutting section of the dividing element 9 is between 0.05 mm and 0.3 mm (see the 0.08 mm to 0.2 mm thickness of page 7, lines 3-4 of KP).  
KP as modified (noting that the rejection of claim 1 above relies on the embodiment of Fig. 7 of KP) fails to disclose any particular percentage of the distance between the inner and outer walls of the dividing element over which the height of the chamfer is formed, and KP as modified fails to disclose any particular height of the single planar chamfers. As a result, KP, as modified, fails to disclose that at least one of the chamfers is formed over a height of between 10% and 40% of the distance between the inner and outer walls as required by claim 4 and that the height of at least one of the first and second single planar chamfers is between 0.02 mm and 0.10 mm as required by claim 5.
However, KP, in the embodiment of Fig. 4B, teaches that a chamfer can be formed over a height of between 10% and 40% of the distance between the inner and outer walls 22 and 21 of the dividing element 9 (first, KP discloses that the distance T between the inner wall 22 and outer wall 21 can be between 80 and 200 micrometers at page 7, lines 3-4; second KP discloses that the chamber is formed over a height of equal to a radius of virtual circle 28 in Fig. 4B, which radius is 30 micrometers per page 7, lines 18-19, and 30 mm is 37.5% of 80 mm and 15% percentage of 200 mm – thus, the example radius of 30 micrometers falls within the claimed range regardless of where the distance is in the range of 80 to 200 mm). KP, also in the embodiment of Fig. 4B, teaches that the height of the chamfer can be 0.03 mm (i.e., 30 micrometers per page 7, lines 18-19). KP further teaches that the goal of the chamfer is to gradually transition between the inner wall and side wall of the dividing element so that the effective 
Therefore, it would have been obvious to one of ordinary skill in the art to provide each of the first and second chamfers of the side walls of KP, as modified, with an overall size such that a height of the chamfers is between 10% and 40% of the distance between the inner and outer walls and such that the height of the chamfers is 0.03 mm in view of the embodiment of Fig. 4B of KP. This modification is advantageous because providing a chamfer with an overall size such that the height meets the requirements  of claim 4 and 5 is known to achieve the goal of providing a gradual transition between the inner and side walls, thus enabling a larger thickness of the outer cutting member by enlarging an effective width of the aperture. Alternatively, because KP teaches the desirability of providing a chamfer to achieve a gradual transition between the inner and side wall, it would have been an obvious matter of design choice to one of ordinary skill in the art to experiment with the geometry of the chamfer, including its height, because discovering an optimum chamfer geometry would have been a mere design consideration based on achieving an optimal transition between the inner and side walls. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that KP suggests the chamfer geometry is not critical.  It has been held that discovering an optimum value of a result effective variable, here a geometry of a chamfer that includes a height of the chamfer, involves only routine skill in the art. Therefore, it would .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above.
Regarding claim 6, KP, as modified, discloses that a width W1 of a hair-entry opening 8 of the hair-entry openings 8 can be larger than or smaller than the thickness T of the dividing elements 9 (which thickness is 0.08 to 0.20 mm per page 7, lines 3-4). KP, as modified, also teaches that the width of the hair-entry opening should be selected such that the skin does not get into the cutting path (see page 9, lines 25-27). First, because the range of width values disclosed by KP, as modified, includes values of 0.20 mm and greater, the range of width values disclosed by KP, as modified, overlaps with the claimed range. As a result, there is a prima facie . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 1 above, and further in view of US Pat. No. 7,356,929 B2 to Nakano.
KP, as modified, fails to disclose any process by which the outer cutting member are formed. As a result, KP, as modified, fails to disclose that the outer cutting member is at least partially formed by pressing as required by claim 12.
Nakano, in general, teaches that dividing elements 32b of a rotary outer cutting member 14 of a shaver 10 can be provided with profiled shapes via a pressing operation (see Fig. 1 showing the shaver 10 having rotary outer cutting member 14, and see Fig. 6 showing the pressing operation that provides the dividing elements 32b with their profiled shape). More particularly, Nakano teaches that the outer cutting member 14 is at least partially formed by pressing (see Fig. 6 and col. 6, lines 61-63) [claim 12]. Nakano teaches that pressing a blank allows for the formation of profiled shapes of the dividing elements of the rotary outer cutting member.
Therefore, because KP, as modified, has complexly profiled shapes for the dividing elements of its outer cutting member, it would have been obvious to one of ordinary skill in the art to form the profiled shapes of the dividing elements of KP, as modified, using a pressing method as taught by Nakano. KP, as modified, fails to disclose any particular manner in which its dividing elements are shaped, and this modification thus provides a manner of achieving the dividing element shapes already required by KP, as modified. Further, this modification is obvious in under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results because KP, as modified, and Nakano together teach each element that is claimed. One of ordinary skill in the art could have used the pressing method of Nakano to form the profiled dividing elements disclosed by KP, as modified, and in this combination each element merely would have performed the same function as it did separately. Nakano’s pressing method performs the same function of forming a blank into an outer rotary member having complexly profiled dividing elements, whereas the outer cutting member of KP, as modified, is .
Claims 14, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/147520 to KP in view of US Pat. No. 7,356,929 B2 to Nakano.
Regarding claim 14, KP discloses a method of manufacturing an outer cutting member 4 of a cutting mechanism 3, the cutting mechanism 3 comprising: 
the outer cutting member 4 comprising hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of the cutting mechanism 3 (see page 6, lines 9-11; relative to Fig. 2, the ‘cutting region’ is an annular region with dimension L2); 
wherein adjacent openings 8 of the hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) having a cutting section (defining wall portions 13 and 14; see the cross section of the cutting section in Figs. 5A and 5B) and a non-cutting section (defining wall portions 15, 16, 17, 18, 19, and 20; see the cross section of the non-cutting section in Figs. 4A and 4B), 
wherein the cutting section lies within the cutting region (see Fig. 3), the cutting section having an inner wall 22 facing the inner cutting member 5 and a side wall 31 which meets the inner wall 22 to form a second cutting edge (at sharp angle A) that is arranged to cooperate with the first cutting edge 11 of a cutting element 10 of the plurality of cutting elements 10 (see Figs. 3 and 5A), and 
wherein the non-cutting section is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section is not in the path of cutting edge 11), the non-cutting section having an inner wall 22 facing the inner cutting member 5, an outer wall 21 opposite the inner wall 22 of the non-
wherein, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 7), a first curved edge 25 is provided between the outer wall 21 and the first side wall 57 of the non-cutting section (see page 8, lines 30-32; see also Fig. 4A noting that per page 8, lines 27-29 the only difference between the embodiment of Fig. 4A and that of Fig. 7 is the shape of the second wall portion, such that the curved edges 25 at the ends of the outer wall 21 as shown in Fig. 4A are also included in the embodiment of Fig. 7), a second curved edge is provided between the outer wall 21 and the second side wall 57 of the non-cutting section (see page 8, lines 30-32; see also Fig. 4A noting that per page 8, 
wherein the adjacent hair-entry openings 8 of the hair-entry openings 8 are separated by the dividing element 9 (see Fig. 4A of KP); and 
forming the first planar chamfer along a length of an edge between the inner wall 22 of the non-cutting section of the dividing element 9 and the first side wall 57 of the non-cutting section of the dividing element 9 (see Fig. 7 and page 9, lines 9-10) and forming the second planar chamfer along the length of the edge between the inner wall 22 of the non-cutting section of the dividing element 9 and the second side wall 57 of the non-cutting section of the dividing element 9 (see Fig. 7 and page 9, lines 9-10);
forming the first curved edge 25 along a length of an edge between the outer wall 21 of the non-cutting section of the dividing element 9 and the first side wall 57 of the non-cutting section of the dividing element 9 and forming the second curved edge 25 along the length of the edge between the outer wall 21 of the non-cutting section of the dividing element 9 and the second side wall 57 of the non-cutting section of the dividing element 9 (see Fig. 4A; see also page 8, lines 30-32). 
Regarding claim 23, KP discloses that its outer cutting member 4 is formed to have a concave inner face such that the inner cutting member 5 is fitted in the concave inner face (see Figs. 1 and 2, 
KP fails to disclose: that the first and second planar chamfers are single planar chamfers; providing a blank comprising the hair-entry openings; pressing the blank with a first die so as to form the first and second single planar chamfers; and pressing the blank with a second die so as to form the first and second curved edges as required by claim 14; the limitations of claims 17-19; and that the act of pressing the blank with a first die forms the shape of the inner cutting member as required by claim 23. In regards to the chamfer shape, however, KP suggests that the particular shape of the chamfer defined by the ‘second wall portions’ as shown in Fig. 7 is not critical because KP suggests multiple chamfer shapes. First, KP teaches that the chamfers between the side walls and the inner wall of the non-cutting sections can be round as shown in Figs. 4A and 4B, can include two planar sections 55 and 56 as shown in Fig.7, or can include more than two planar sections as described at page 9, lines 21-22. Second, KP teaches that the chamfer between the side wall and the inner wall of the cutting section can be round with as shown in Fig. 5B, can be round with a larger radius as shown in Fig. 6, can include two planar sections 55 and 56 as shown in Fig.7, or can include more than two planar sections as described at page 9, lines 21-22.
First, Nakano teaches an outer cutting member (shown in Figs. 3-5) having a dividing element 32b that separates adjacent hair-entry openings 30a/30b (see Figs. 4 and 5), where the dividing element 32b includes a chamfer (see chamfer 50b in Fig. 5) at an inner non-cutting edge (edge 50A is the cutting edge) that is a single planar chamfer (see Fig. 5). 
Therefore, in view of the KP’s suggestion that the shapes of the chamfers between the side walls and the inner wall of the non-cutting section and that the shape of the chamfer between non-cutting side wall and the inner wall of the cutting section are not critical (as evidenced by KP’s disclosure of multiple different chamfer shapes as discussed above), and further in view of Nakano’s teaching that a In re Dailey et al., 149 USPQ 47. Further, in the present case, there is presently no evidence of unexpected results that comes from a chamfer being a single plane as claimed vs. a rounded chamfer or a dual plane chamfer as disclosed by KP. Indeed, KP already acknowledges the benefit of reducing snagging and pulling of hairs by providing the inner non-cutting edges with a chamfered profile (see, e.g., page 1 at lines 26-28 and page 2 at lines 11-13). 
Second, Nakano teaches that dividing elements 32b of a rotary outer cutting member 14 of a shaver 10 can be provided with profiled shapes via a pressing operation (see Fig. 1 showing the shaver 10 having rotary outer cutting member 14, and see Fig. 6 showing the pressing operation that provides the dividing elements 32b with their profiled shape). More particularly, Nakano teaches: providing a blank comprising the hair-entry openings (see Fig. 6 and col. 7, line 2), and pressing the blank with first and second dies 56 and 58 so as to form the geometry of the dividing element 32b (see Fig. 6 and col. 7, lines 1-4) [claim 14]; that the first die is shaped so as to form a bottom profile of the dividing element 32b (see Fig. 6; for the purposes of claim 17, the first die can be considered as die 56) [claim 17]; that the first die is shaped such that pressing the blank with the first die causes relative movement between the first die and blank so as to appropriately align the first die and blank (first, note that the broadest  the shape of the die, such that this limitation is not interpreted as requiring any step of appropriately aligning the die and blank; second, Nakano discloses the features of claim 18 given the shape of the recess 60’ defined by its upper die part 58, which die can be considered as the first die for the purposes of claim 18, noting that claim 18 does not depend from, e.g., claim 17 so the same die need not be considered as the first die in claims 17 and 18 – the chamfered parts 62 and the curved top edge of recess 60’ of the die part 58 cause the die part 58 to be shaped to align the die and the blank because these angled sections will laterally move the blank into appropriate alignment as the die part 58 is moved toward the die part 56) [claim 18]; that the first die 56 faces the inner wall of the dividing element 32b and that the blank is pressed between the first die 56 and the second die 58 (see Fig. 6) [claim 19]; and that the act of pressing the blank with a first die 58 forms a concave inner face of the blank such that the inner cutting member is fitted in the concave inner face (see Fig. 6 showing the die pressing operation, and Fig. 2 showing the final shape of the blank having the concave inner face) [claim 23]. Nakano teaches that pressing a blank allows for the formation of profiled shapes of the dividing elements of the rotary outer cutting member.
Therefore, because KP, as modified, has complexly profiled shapes for the dividing elements of its outer cutting member, it would have been obvious to one of ordinary skill in the art to form the profiled shapes of the dividing elements of KP, as modified, using a pressing method including a first die and a second die as taught by Nakano. KP, as modified, fails to disclose any particular manner in which its dividing elements are shaped, and this modification thus provides a manner of achieving the dividing element shapes already required by KP, as modified. Further, this modification is obvious in under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results because KP, as modified, and Nakano together teach each element that is claimed. One of ordinary skill in the art could have used the pressing method of Nakano to form the profiled dividing elements disclosed by KP, as modified, and in this combination each element merely would have performed the . 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claim 14 above.
Regarding claim 15, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4), and wherein the first single planar chamfer forms an internal angle with the first side wall 57 of the non-cutting section and the second single planar chamfer forms an internal angle with the second side wall 57 of the non-cutting section (see the discussion of claim 14 above, where the dual planar chamfers as shown in Fig. 7 of KP are modified to be single planar chamfers).
Regarding claim 16, KP, as modified, discloses that a distance between the inner wall 22 of the non-cutting section and the outer wall 21 of the non-cutting section of the dividing element 9 is between 0.08 mm and 0.20 mm (see page 7, lines 3-4).
KP, as modified, discloses that the distance between the walls is 0.08 and 0.20 mm, rather than between 0.21 and 0.3 mm as required by claims 15 and 16. Additionally, KP as modified fails to explicitly disclose the internal angles formed by the first and second single planar chamfers, and thus fails to disclose that these angles are between 120 degrees and 149 degrees as required by claim 15.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Thus, a prima facie case of obviousness exists in the present case because the claimed range of between 0.21 mm and 0.3 mm is close to the disclosed range of 0.08 mm to 0.20 mm – the two ranges boarder each other. Moreover, the claimed range does not appear to have any criticality because the Applicant actually disclosed a broader range of 0.05 mm to 0.5 mm (see the present disclosure at page 4, lines 10-12), with no evidence of any advantage of the more narrowly claimed range vis-à-vis the more broadly disclosed range. The Applicant has not established any criticality of the range now recited in claims 15 and 16.
.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claims 1 and 13 above, respectively, and further in view of US Pat. No. 5,544,414 to Dekker et al.
KP, as modified, fails to disclose that an annular inner surface of the outer cutting member has a convex shape, and wherein the first cutting edge of the cutting element has a curved shape matching the convex shape of the annular inner surface of the outer cutting member as required by claims 20 and 21.

Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting members of KP, as modified, with an outward curvature in the manner disclosed by Dekker, where the annular inner surface of the outer cutting member has a convex shape and where the first cutting edge of the cutting element has a curved shape matching the convex shape, in order to provide a more comfortable and closer shave.
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Nakano as applied to claims 14 above, respectively, and further in view of US Pat. No. 5,544,414 to Dekker et al.
KP, as modified, fails to disclose that an annular inner surface of the outer cutting member has a convex shape, and wherein the first cutting edge of the cutting element has a curved shape matching the convex shape of the annular inner surface of the outer cutting member as required by claim 22.
Dekker, though, teaches an annular inner surface 12 of an outer cutting member 3 has a convex shape (the shape is convex in an upward direction relative to Fig. 3; i.e., the shape is convex because it is bulged outward toward a user’s skin, noting that as best understood this interpretation is consistent with the Applicant’s own use of the term), and wherein a first cutting edge 10 of a cutting element 9 has a curved shape matching the convex shape of the annular inner surface 12 of the outer cutting member 3 (see Fig. 3). Dekker teaches that the geometry of its cutting members providing an outward curvature 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting members of KP, as modified, with an outward curvature in the manner disclosed by Dekker, where the annular inner surface of the outer cutting member has a convex shape and where the first cutting edge of the cutting element has a curved shape matching the convex shape, in order to provide a more comfortable and closer shave.
Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. First, in regards to the rejection of claims 1, 13, and 14 under 35 USC 103, the Applicant argues at pages 17-18 of the Remarks that providing a single planar chamfer overcomes disadvantages associated with the geometries disclosed by KP.
This argument is not persuasive because it is not presently supported by any evidence. The only evidence on record is the Applicant’s own assertion that providing a single planar chamfer is advantageous over providing two planar chamfers. The Applicant’s assertion is not persuasive for two reasons. First, MPEP 2144.04(IV)(B) explains that a change is shape may be an obvious matter of choice for one of ordinary skill in the art absent persuasive evidence that the particular configuration as claimed is significant. A mere statement that some advantage is obtained by a providing a single planar chamfer as disclosed in the present application instead of a dual planar chamfer as disclosed by KP is not “persuasive evidence”. Instead, it is the Applicant’s own assertion. There is no evidence supporting the Applicant’s assertion, such as comparative tests of the two chamfer configurations. The Applicant’s own assertion of advantages provided by the single planar chamfer amounts to conclusory statements that a single planar chamfer is advantageous over a dual planar chamfer, and the Applicant’s mere assertions are not ‘evidence’. Second, the Applicant’s arguments at pages 17-18 are in relation to KP’s disclosure of two chamfers, yet KP also discloses a rounded chamfer. The Applicant does not assert in the arguments that a single planar chamfer provides any advantages over a rounded chamfer. Thus, there is no evidence of a single planar chamfer providing advantages over each chamfer shape disclosed by KP. 
The Applicant further asserts at page 18 of the Remarks that the proposed modification of KP is based on impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, there is evidence of obviousness including a suggestion by KP that the shape of the chamfer is not critical. Indeed, KP refers to advantages of providing a chamfer to achieve a “gradual transition” between the side walls and the inner wall (see page 2, lines 25-32), rather than some advantage that results from the particular shape of the chamfer. Not only that, but KP also teaches multiple chamfer shapes, which suggests that no one shape is responsible for the advantages provided by the chamfer. Thus, one of ordinary skill in the art would expect other shapes to potentially provide the same advantages as those already disclosed by KP. Critically, KP does not teach away from providing a chamfer shape besides a shape that contacts a virtual circle at two points. KP does not teach any particular need for the chamfer to contact the virtual circle at two points, nor does KP teach that other chamfer shapes are less effective. As a result, the mere disclosure of chamfers that touch a virtual circle at two points cannot be considered as teaching away from the proposed modification. Thus, the Applicant’s arguments in relation to impermissible hindsight are not persuasive.

Next, the Applicant argues at page 20 of the Remarks that Mimura does not teach that the single planar chamfer extends from a first side wall, which first side wall is perpendicular to the inner and outer walls. Notwithstanding the fact that the present rejection cites Nakano for the single planar chamfer instead of Mimura, this argument is not persuasive because it is against one reference individually, rather than against KP as modified. Indeed, KP is cited as teaching a chamfer between a first side wall and an inner wall, where the first side wall is perpendicular to the inner and outer walls. Since the Applicant’s argument is against one reference individually, the Applicant’s argument is not persuasive. 
Still further, the Applicant’s argument at pages 21-23 of the Remarks related to which portions of KP’s dividing element can be provided with the chamfer shape shown in Fig. 7 appear to admit that KP discloses providing the chamfer shape shown in Fig. 7 along the non-cutting sections of KP’s dividing element 9. Since the Applicant’s arguments appear to admit that the chamfer shape shown in Fig. 7 can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EVAN H MACFARLANE/Examiner, Art Unit 3724